46 F.3d 1114
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Subir CHAKLADER, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 94-1742.
United States Court of Appeals,First Circuit.
Feb. 3, 1995.

Appeal from the United States District Court for the District of Massachusetts [Hon.  Robert E. Keeton, U.S. District Judge ]
Subir Chaklader on brief pro se.
Donald K. Stern, United States Attorney, and Tobin N. Harvey, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and BOUDIN, Circuit Judges.
PER CURIAM.


1
Pro se prisoner Subir Chaklader appeals the denial of his motion to vacate, set aside, or correct his sentence under 28 U.S.C. Sec. 2255.  We have thoroughly reviewed the record and the parties' briefs on appeal.  We are persuaded that Chaklader's motion was properly denied for the reasons stated in the district court's memorandum and order.  Accordingly, the judgment of the district court is affirmed.